The court reversed the decree of the register, on the ground that the Legislature had not by the terms of the act given to Charlotte Harker the power to dispose of her property by will. The other points were considered, but no opinion announced in respect to them, not merely because they were unnecessary to the decision of the cause, but because the constitutional question touching the powers of the Legislature had been argued only on one side. The register’s decree as to costs was affirmed. The executor was bound to prove the will and to defend it, and the estate ought to bear the costs necessarily accrued in the court below and in this court.